United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.R., Appellant
and
U.S. POSTAL SERVICE, LAPEER POST
OFFICE, Lapeer, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0223
Issued: June 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 9, 2017 appellant, through counsel, filed a timely appeal from an August 23,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right ankle injury
causally related to the accepted November 21, 2016 employment incident.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 23, 2016 appellant, then a 35-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1), alleging that, on November 21, 2016, she sustained a right
ankle sprain when her right ankle turned and popped while she was descending slippery steps from
a porch, while in the performance of her federal employment duties. She stopped work on
November 23, 2016.
In a supplemental statement, appellant asserted that she was assigned to pick up eight
packages from 2210 Broker Road. When she arrived, there were 77 packages waiting for pick up.
On her fourth trip to retrieve the packages, appellant’s right ankle “went all the way out” and she
hit some decorations, but did not fall all the way down. Appellant informed her supervisor that
she had twisted her ankle. She sought medical treatment on November 22, 2016. Appellant
provided a note dated November 22, 2016 from a nurse practitioner with an illegible signature.
In a development letter dated November 30, 2016, OWCP requested additional factual and
medical evidence in support of appellant’s claim. It afforded her 30 days for a response.
Appellant underwent right ankle x-rays on January 6, 2017 which were read as normal.
Dr. John Olenyn, Board-certified orthopedic surgeon, completed a form report on January 9, 2017
and diagnosed sprained right ankle.
By decision dated January 13, 2017, OWCP denied appellant’s traumatic injury claim,
finding that although she had established that the employment incident occurred as alleged, she
had not provided medical evidence of diagnosed condition as required to establish fact of injury.
On December 12, 2016 Dr. Olenyn noted appellant’s history of injury on November 21,
2016 when ascending stairs and noted “sounds like she sustained an inversion injury of the ankle.”
He diagnosed right ankle sprain and treated appellant with a protective boot. Dr. Olenyn
recommended that appellant undergo physical therapy and wean herself from the protective boot.
He released appellant to light-duty work on December 12, 2016. Dr. Olenyn examined appellant
on January 9, 2017 and continued to diagnose right ankle sprain.
In a letter dated January 25, 2017, appellant, through counsel, requested an oral hearing
before an OWCP hearing representative.
Dr. Olenyn examined appellant on February 13, 2017 and noted that she had not started
physical therapy, but was still wearing braces and working with restrictions. In a March 13, 2017
note, he diagnosed right ankle sprain with no swelling, deformity, and crepitus. On March 30,
2017 Dr. Olenyn released appellant to full-duty work.
Appellant testified during the oral hearing held on June 22, 2017. She described the events
of November 21, 2016 as being assigned Route 2 and a pick up notice for packages off of Bullock
Road.3 Appellant was notified of 8 packages for pick up, but found 77 packages when she arrived
3
As previously noted, in her initial statements appellant indicated her injury occurred on Broker Road rather than
Bullock Road. It is unclear from the record whether this was a misstatement by appellant or an error of the court
reporter.

2

at the address. She notified her supervisor of this via telephone and the supervisor instructed her
to retrieve all the packages. On her fourth trip to collect the packages, appellant’s right ankle
“went all the way out” appellant felt and heard a pop and fell to her right.) When she returned to
the employing establishment appellant reported the incident to her manager, D.H. The following
day, appellant sought medical treatment. She denied any previous right ankle injuries.
D.H. responded in an undated statement and disputed appellant’s assignment to pick up
packages on November 21, 2016 on Bullock Road. She did recall appellant’s statement to her on
November 21, 2016 that she had slipped and turned her ankle. D.H. also provided her assessment
of the medical evidence as well as appellant’s condition on November 21, 2016. Appellant
responded to D.H.’s statement on August 14, 2017 and corrected the address of her injury to 2210
Broker Road as noted in her original statement.
By decision dated August 23, 2017, OWCP’s hearing representative found that appellant
had established that the November 21, 2016 employment incident occurred as alleged, and that she
had provided medical evidence of a diagnosed condition (right ankle sprain). However, he denied
appellant’s claim as the medical evidence of record did not establish causal relationship between
her diagnosed condition and her accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific

4

Supra note 1.

5

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

6

A.D., id. 5; T.H., 59 ECAB 388 (2008).

3

employment factors identified by the claimant.7 This medical opinion must include an accurate
history of the employment injury and must explain how the condition is related to the injury. The
weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right ankle
injury causally related to the accepted November 21, 2016 employment incident.
It is undisputed that on November 21, 2016 appellant was descending stairs and slipped
while collecting packages in the performance of her federal employment duties. However
appellant failed to submit sufficient medical evidence to establish that this employment incident
caused or aggravated her right ankle condition.9
In support of her claim, appellant submitted medical reports from Dr. Olenyn. Dr. Olenyn
described appellant’s employment activities on November 21, 2016 as ascending stairs and noted
“sounds like she sustained an inversion injury of the ankle.” He first examined appellant on
December 12, 2016 due to right ankle pain and diagnosed right ankle sprain. The Board finds that
the opinion of Dr. Olenyn is of limited probative value. While Dr. Olenyn suggested that
appellant’s injuries were caused by the November 21, 2016 employment incident, he did not
provide a proper history of injury. Appellant alleged that she was descending stairs, slipped, and
fell twisting her ankle. However, Dr. Olenyn related that appellant was ascending stairs when she
inverted her right ankle. The Board has held that medical opinions based on an inaccurate history,
are of diminished probative value.10
Dr. Olenyn also failed to provide a sufficient explanation as to the mechanism of injury
pertaining to this traumatic injury claim, namely how a possible inversion injury could result in a
right ankle sprain.11 Medical reports without adequate rationale on causal relationship are of
diminished probative value and do not meet an employee’s burden of proof.12 The opinion of a
physician supporting causal relationship must rest on a complete factual and medical background
supported by affirmative evidence, address the specific factual and medical evidence of record,
and provide medical rationale explaining the relationship between the diagnosed condition and the
established incident or factor of employment.13 Without explaining how physiologically the
7

A.D., supra note 5; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

S.H., Docket No. 17-1660 (issued March 27, 2018); James Mack, 43 ECAB 321 (1991).

9

M.E., Docket No. 17-1857 (issued February 2, 2018).

10

See J.F., Docket No. 17-1075 (issued January 8, 2018).

11

S.H., supra note 8; S.W., Docket No. 08-2538 (issued May 21, 2009).

12

S.H., supra note 8; Ceferino L. Gonzales, 32 ECAB 1591 (1981).

13

S.H., supra note 8; Lee R. Haywood, 48 ECAB 145 (1996).

4

movements involved in the accepted employment incident caused or contributed to the diagnosed
condition, Dr. Olenyn’s opinion on causal relationship is equivocal in nature and of limited
probative value.14 The Board disagrees with counsel’s assessment of the medical evidence.
Appellant submitted reports from a nurse practitioner. However, the Board has held that
nurse practitioners are not considered physicians under FECA. Therefore, their reports are not
considered medical evidence and have no probative value.15
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.16 Appellant’s honest belief that the November 21,
2016 employment incident caused her medical conditions is not in question, but that belief,
however sincerely held, does not constitute the medical evidence to establish causal relationship.17
On appeal counsel contends that the medical evidence is sufficient to meet appellant’s
burden of proof and that OWCP’s decision “nit picks” even though causal relationship is clear and
unequivocal. For the reasons explained above, the Board finds that the evidence of record is
insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right ankle
injury causally related to the accepted November 21, 2016 employment incident.

14

S.H., supra note 8; L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued
April 25, 2014); K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued
November 16, 2012).
15

See F.M., Docket No. 16-1848 (issued March 16, 2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion
under FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by state law).
16

G.E., Docket No. 17-1719 (issued February 6, 2018); D.D., 57 ECAB 734 (2006).

17

G.E, id.; H.H., Docket No. 16-0897 (issued September 21, 2016).

5

ORDER
IT IS HEREBY ORDERED THAT the August 23, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

